Citation Nr: 1243354	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  06-37 414A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for prostate cancer, to include as secondary to service-connected prostatitis and herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2004 rating decision of the Department of Veterans (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a March 2010 Travel Board hearing.
 
The claim was remanded by the Board in May 2010 and April 2012 for additional development.  The matter again is before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012). 

The Veteran contends, in part, that he incurred prostate cancer due to herbicide exposure as a result of a brief stopover in Vietnam during one of two tours of duty in Southwest Asia.  Specifically, the Veteran has reported that on three occasions he flew into Vietnam and that on one occasion he stepped off the aircraft due to mechanical problems.  

Service personnel records show that the Veteran was a weapons mechanic in the Pacific Air Forces and that he had service in Thailand between 1970 and 1972.  Specifically, personnel records show service with the 307th MMSq. at the U-Tapao Airfield in Thailand.

In a May 2010, the Board requested that the RO/AMC should attempt to locate the Veteran's available unit records for a more detailed description of his job duties, to include possible service in and/or over Vietnam.

In July 2010, the National Personnel Records Center (NPRC) stated that it was unable to determine whether or not the Veteran served in the Republic of Vietnam. 

In a May 2012 statement, the Veteran stated that he disembarked from an airplane in Vietnam in October 1971.

Private medical records reflect that the Veteran was diagnosed with prostate cancer in 2001.  Moreover, two VA examiners have related the Veteran's prostate cancer to his reported herbicide exposure in Vietnam.  However, the Board notes that the record does not show that sufficient attempts have been made to verify the Veteran's continued assertions of setting foot in Vietnam.  

Thus, the Board finds that the RO/AMC should make another attempt to obtain any additional records, to include any additional personnel records and/or unit records, in an attempt to verify the Veteran's assertion that he set foot in Vietnam in October 1971 when he had to disembark an aircraft due to mechanical problems.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact any appropriate records repositories, to include the NPRC and the United States Army and Joint Services Records Research Center (JSRRC) in an attempt to obtain any additional personnel records of the Veteran and/or unit records.  In particular, the RO/AMC should attempt to verify the Veteran's report of disembarking from an aircraft around October 1971 in Vietnam.  Personnel records show that the Veteran was stationed with the 307th MMSq. at the U-Tapao Airfield in Thailand.  

The requests should continue until the records are obtained; or, it is reasonably certain that the records do not exist or that further efforts to obtain the records would be futile.  If the RO/AMC is unable to locate those records, then a memorandum of the efforts in attempting to obtain those records should be associated with the claims file. 

2.  Thereafter, the RO/AMC should readjudicate the claim with consideration of all of the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


